                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                               HARRISONBURG DIVISION

UNITED STATES OF AMERICA                       )
                                               )     Criminal Action No. 5:05CR00016-03
v.                                             )
                                               )     MEMORANDUM OPINION
JAMES C. GRAHAM,                               )
                                               )     By: Hon. Glen E. Conrad
       Defendant.                              )     Senior United States District Judge


       Defendant James C. Graham, through counsel, has moved to reduce his term of

supervised release pursuant to the First Step Act of 2018. The motion has been briefed and is

ripe for review. For the following reasons, the court will grant Graham’s motion.

       On April 6, 2005, a grand jury in the Western District of Virginia returned a multi-count

indictment against Graham and three co-defendants. On April 28, 2006, Graham entered pleas

of guilty to Counts One through Five of the indictment. Count One charged Graham with

conspiracy to distribute 50 grams or more of a mixture or substance containing cocaine base, in

violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A), and 846. Counts Two through Five charged

Graham with distribution of a mixture or substance containing a detectable amount of cocaine

base, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C).

       At the time of Graham’s indictment, 21 U.S.C. § 841(b)(1) (2000) mandated a term of

imprisonment of 10 years to life and a term of supervised release of at least 5 years for a

violation of § 841(a)(1) involving 50 grams or more of a mixture or substance containing cocaine

base, § 841(b)(1)(A)(iii); a term of imprisonment of 5 to 40 years and a term of supervised

release of at least 4 years for a violation involving 5 grams or more of a mixture or substance

containing cocaine base, § 841(b)(1)(B)(iii); and a term of imprisonment of not more than 20

years and a term of supervised release of at least 3 years for a violation involving an
indeterminate quantity of cocaine base, § 841(b)(1)(C). Thus, for the offense charged in Count

One, Graham was subject to a statutory sentencing range of 10 years to life imprisonment and at

least 5 years of supervised release.

       At the time of sentencing on July 21, 2006, Graham was held accountable for 1.37

kilograms of cocaine base. With a total offense level of 33 and a criminal history category of IV,

the recommended range of imprisonment under the United States Sentencing Guidelines was 188

to 235 months. The court sentenced Graham to a term of imprisonment of 210 months, to be

followed by a 5-year term of supervised release.

       In May of 2008, Graham received a sentence reduction pursuant to 18 U.S.C.

§ 3582(c)(2) and Amendment 706 to the Sentencing Guidelines. The court reduced Graham’s

term of imprisonment to 168 months. In July of 2015, the court further reduced Graham’s term

of imprisonment to 135 months pursuant to § 3582(c)(2) and Amendment 782 to the Sentencing

Guidelines.

       Graham has completed his custodial sentence and is currently serving the 5-year term of

supervised release imposed by the court. He now moves for an order reducing his term of

supervised release to 4 years pursuant to the First Step Act of 2018.

       Section 404 of the First Step Act permits courts to retroactively apply the statutory

penalties modified by the Fair Sentencing Act of 2010. See Pub. L. No. 115-391, § 404, 132

Stat. 5194, 5222 (2018); see also 18 U.S.C. § 3582(c)(1)(B) (authorizing courts to modify a

sentence of imprisonment “to the extent otherwise expressly permitted by statute”).             In

particular, Section 404 provides that “[a] court that imposed a sentence for a covered offense

may, on motion of the defendant, . . . impose a reduced sentence as if sections 2 and 3 of the Fair

Sentencing Act of 2010 (Public Law 111-220; 124 Stat. 2372) were in effect at the time the



                                                 2
covered offense was committed.” Pub. L. No. 115-391, § 404, 132 Stat. at 5222. The Act

defines a “covered offense” as “a violation of a Federal criminal statute, the statutory penalties of

which were modified by section 2 or 3 of the Fair Sentencing Act of 2010 (Public Law 111-220;

124 Stat. 2372), that was committed before August 3, 2010.” Id.

       Upon review of the record, the court concludes that Graham is eligible for a sentence

reduction under the First Step Act. It is clear from existing precedent that the statutory violation

with which Graham was charged in Count One of the indictment is a “covered offense” for

purposes of the Act. The violation was committed before August 3, 2010, and the applicable

statutory penalties were modified by Section 2 of the Fair Sentencing Act, which “reduced the

penalties for specific cocaine-related offenses punishable under 21 U.S.C. § 841(b)(1)(A) and

(b)(1)(B).” United States v. Venable, 943 F.3d 187, 188 (4th Cir. 2019).          As relevant in the

instant case, Section 2 of the Fair Sentencing Act increased the amount of cocaine base required

to trigger the statutory penalties set forth in § 841(b)(1)(A)(iii) from 50 grams to 280 grams. See

Pub. L. No. 111-220, § 2(a), 124 Stat. at 2372. Because Graham is still serving part of the

sentence imposed for a pre-August 3, 2010 violation of § 841(b)(1)(A)(iii), he is eligible for

relief under the First Step Act. See United States v. Wirsing, 943 F.3d 175, 185 (4th Cir. 2019)

(agreeing with the defendant that “any inmate serving a sentence for pre-August 3, 2010

violations of 21 U.S.C. § 841(b)(1)(A)(iii) or (b)(iii)—both of which were modified by Section 2

of the Fair Sentencing Act, see Fair Sentencing Act § 2(a), 124 Stat. at 2372—is serving ‘a

sentence for a covered offense’ and may seek a sentence reduction under the First Step Act”);

Venable, 943 F.3d at 193 (holding that a defendant convicted of a “covered offense” under the

First Step Act is eligible for a reduction “so long as he is serving any part of his sentence for that

offense,” including a term of supervised release) (internal quotation marks omitted).



                                                  3
       When the Fair Sentencing Act is retroactively applied in Graham's case, the statutory

sentencing range for the offense charged in Count One is 5 to 40 years of imprisonment and at

least 4 years of supervised release. See 21 U.S.C. § 841(b)(1)(B) (2012) (setting forth the

statutory penalties applicable to offenses involving 28 grams or more of a mixture or substance

containing cocaine base). After considering the.parties' arguments and the sentencing factors set

forth in 18 U.S.C. § 3553(a), the court will exercise its authority to reduce Graham's term of

supervised release to 4 years. All other terms of the original sentence will remain the same.

       The Clerk is directed to send copies of this memorandum opinion and the accompanying

order to the defendant, all counsel of record, and the United States Probation Office.

       DATED: This       !J. b~y of December, 2019.




                                               Senior United States District Judge




                                                 4
